SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1129
KA 07-02083
PRESENT: FAHEY, J.P., SCONIERS, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

KAREEM DOWDELL, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (HANNAH STITH LONG OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered July 25, 2007. The judgment convicted defendant,
upon a jury verdict, of conspiracy in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
following a jury trial, of conspiracy in the second degree (Penal Law
§ 105.15). Defendant contends that the conviction is not supported by
legally sufficient evidence inasmuch as the evidence merely
established that he purchased cocaine and the co-conspirator’s
testimony was not sufficiently corroborated. That contention is not
preserved for our review because defendant did not move for a trial
order of dismissal on those grounds (see People v Carncross, 14 NY3d
319, 324-325; People v Gray, 86 NY2d 10, 19). Defendant’s contention
also was not preserved for our review by his pretrial motion to
dismiss the indictment on the ground that the evidence presented to
the grand jury was legally insufficient to establish a conspiracy (see
generally People v Napolitano, 282 AD2d 49, 52, lv denied 96 NY2d
866), nor was it preserved for our review by his post-trial pro se
motion to set aside the verdict (see generally People v Hines, 97 NY2d
56, 61, rearg denied 97 NY2d 678).

      In any event, we conclude that the conviction is supported by
legally sufficient evidence. Although we agree with defendant that
the crime of conspiracy requires an agreement to commit “some other[]
substantive crime” (People v Schwimmer, 66 AD2d 91, 94, affd 47 NY2d
1004), the jury may find him guilty of conspiracy based on an
agreement to purchase or possess illegal drugs (see People v Moses,
291 AD2d 814; People v Gray [appeal No. 2], 284 AD2d 1012, lv denied
97 NY2d 682). Viewing the evidence in the light most favorable to the
                                 -2-                          1129
                                                         KA 07-02083

People (see People v Contes, 60 NY2d 620, 621), we conclude that there
is a valid line of reasoning and permissible inferences that could
lead a rational person to the conclusion that defendant conspired with
one or more people to possess four ounces or more of cocaine and that
the co-conspirator’s testimony was sufficiently corroborated (see
generally People v Reome, 15 NY3d 188, 191-192; People v Bleakley, 69
NY2d 490, 495).

     Defendant’s contention that he was unduly prejudiced by the
theory of the prosecution is not preserved for our review (see
generally People v Iannone, 45 NY2d 589, 600-601), and we decline to
exercise our power to review it as a matter of discretion in the
interest of justice (see CPL 470.15 [6] [a]). We have reviewed
defendant’s remaining contentions and conclude that they are without
merit.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court